Citation Nr: 1730652	
Decision Date: 08/01/17    Archive Date: 08/11/17

DOCKET NO.  08-30 200A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to a total disability rating based on individual employability (TDIU) from July 1, 2007, to September 16, 2009.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Counsel



INTRODUCTION

The Veteran served on active duty from June 1961 to June 1966. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico which granted entitlement to service connection for PTSD with an initial 50-percent rating, effective April 27, 2005.

A March 2011 rating decision awarded an increased initial rating for PTSD with depression of 100 percent, effective September 16, 2009.  The Veteran continued his appeal for a total rating for the period prior to September 15, 2009.

In July 2012, the Veteran testified at a Board hearing at the RO before the undersigned.  In October 2012, the Board remanded the case to RO.

In February 2015, the RO granted an effective date of December 29, 2004 for the grant of service connection for PTSD and the initial 50 percent rating.

In a July 27, 2015 decision, the Board granted an initial rating of 70 percent for PTSD for the period from December 29, 2004 to September 15, 2009; and also granted a TDIU from December 29, 2004 to June 30, 2007.  The decision denied a TDIU for the period July 1, 2007 to September 15, 2009.

In November 2015, the Board received the Veteran's Motion for Reconsideration of the July 2015 decision.  38 C.F.R. §§ 20.1000, 1001 (2016).  The basis of the request was that the Veteran in fact submitted a timely Notice of Disagreement (NOD) regarding the issues for separate ratings for depression and anxiety.  The Veteran, among other things, also requested reconsideration regarding the initial rating assigned for PTSD as well as entitlement to a TDIU rating.  

In February 2016, the Board vacated its July 2015 decision with regard to entitlement to an initial rating for PTSD in excess of 50 percent and to separate ratings for depression and anxiety.  The Board proceeded to grant an initial 70 percent evaluation for PTSD for the period prior to September 16, 2009 and denied entitlement to separate ratings for depression and anxiety.  It did not vacate its previous decision with regard to TDIU.

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In the joint motion for partial remand (JMPR), the Board was directed to consider entitlement to a TDIU for the period from July 1, 2007 to September 16, 2009.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

The Veteran's service connected disabilities precluded substantially gainful employment from July 1, 2007 to September 14, 2009.


CONCLUSIONS OF LAW

The requirements for a TDIU for the period from July 1, 2007 to September 15, 2009 are met. 38 U.S.C.A. §§ 1155; 38 C.F.R. §§ 3.340, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that he was unable to obtain and maintain substantially gainful employment due primarily to his service-connected PTSD for the period from July 1, 2007 to September 15, 2009.  

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, if a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16 (a).  This regulation provides that consideration of such a rating is warranted if a veteran has one service-connected disability rated 60 percent or more or, if there are two or more such disabilities, there must be at least one that is rated 40 percent or more, with the remaining disabilities combining to 70 percent or more. Id.

Entitlement to a TDIU also requires evidence showing the Veteran is unable to engage in substantially gainful activity.  The regulations do not provide a definition of "substantially gainful employment," but VA Adjudication Procedure Manual, M21-1MR, defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  See also Moore v. Derwinski, 1 Vet.App. 356, 358 (1991).  Although the Board is not bound by VBA's M21-MR manual, it can be useful at time in deciding claims. Marginal employment, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment." 38 C.F.R. § 4.16 (a); Moore, supra.  Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  38 C.F.R. § 4.16 (a).  Moreover, the M21-1MR contains a note that for self-employed individuals, low net earnings in conjunction with gross income should be considered, and thus may be considered marginal employment. 

During the appeal period in question from July 1, 2007 to September 15, 2009, the Veteran is service-connected for PTSD, rated as 70 percent disabling; bilateral hearing loss and tinnitus, each currently rated at 10 percent disabling; residuals of skin cancer, currently rated as 30 percent disabling; and, skin cancer removal scar residuals, all rated noncompensable.  Therefore, the Veteran meets the multi-disability criteria for consideration under the schedular criteria. Id.  

However, the Board must still determine whether the Veteran's service-connected PTSD has resulted in impairment so severe that it is impossible for the average person to follow a substantially gainful occupation from that date.  In this regard, in the July 2015 decision, the Board previously determined that given the level of service-connected disability and income level, resolving all reasonable doubt in the Veteran's favor, the record did not show more than marginal employment from December 29, 2004 to July 1, 2007.  However, there was some question regarding the Veteran's income level for the current appeal period from July 1, 2007 to September 15, 2009.  Therefore, the Board must determine whether the Veteran was substantially and gainfully employed for the period from July 1, 2007 to September 15, 2009.  

By way of history, in a June 2007 statement, the Veteran asserted that he started drawing Social Security retirement benefits in January 2005.  Since that date, the evidence of record reflects that the Veteran has described himself as a semi-retired lawyer.  The Veteran has detailed his impaired working circumstances.  He did not maintain an office or retain any employees.  Instead, he worked out of his van and contracted for word processing services.  He worked with clients strictly on a one-on-one basis, and he did not accept cases that may have entailed courtroom appearances.  The Veteran asserts that he simply could not have handled the stress of litigation due to his anxiety and depression.  

On his June 2008 VA Form 21-8940, Application for Individual Unemployability, the Veteran indicated that the last year he worked full time was 1993.  In terms of earnings, he lumped the entire period of 1993 to 2008 together.  He noted on the form that, during that period, he worked on average less than five hours a week; and earned $11,205 from July 2007 to June 2008.

In June 2017 correspondence, the Veteran explained that he had a limited law practice that was restricted due to PTSD and hearing loss disabilities.  He clarified that he did not receive a monthly salary or draw on an account, and only earned income upon receipt of payment from clients for matters billed to them.  He billed on an hourly rate basis, typically submitting monthly bills, in arrears, during the month following the month when the work was performed; however, sometimes bill submission might be delayed until an ongoing matter was concluded.  He treated his billings as earnings, which only become income after payment had been received.  The Veteran also explained that while he billed and accounted for income received on a monthly basis, he did not tabulate business expense deductions until just before the income tax return deadline, when he prepared and filed Schedule C of his Federal Income Tax Return. 

The Veteran submitted copies of the Schedule C's and SE's of his Federal Income Tax returns for Calendar Years (CY) 2008 and 2009.  Schedule C is the vehicle by which a taxpayer reports business income.  The Veteran's Schedule C for CY 2008 reflects that he grossed $25,000.00 from his part-time law practice; and, $22,162.00 for 2009.  However, after his business expenses were deducted, his net profit was $7,941.42 for CY 2008 and $6,949.05 for CY 2009.  See line 31 of 2008 and 2009 Schedule C and line 2 of 2008 and 2009 Schedule SE.  Schedule SE is the vehicle by which a taxpayer reports self-employment tax.  His "Net earnings from Self-employment" are shown on line 4 of Schedule SE as $7,333.90 for 2008 and as $6,417.45 for 2009.  

The applicable tables for the poverty threshold annual income for a person 65 years of age and over were: 2005, $9367.00; 2006, $9,669.00; 2007, $9,944.00; 2008, $10, 326.00; and, 2009, $10, 289.00.  See https://www.census.gov/hhes/www/poverty/data/threshld.

In the March 2017 JMPR, the parties agreed that when analyzing this issue, the Board must discuss the evidence in the record of Veteran's net income and determine whether those amounts exceed the poverty threshold during that time period and whether that constitutes evidence of marginal employment only, and evidence that he was not engaged in substantially gainful employment.  See 38 C.F.R. § 4.16(a) (stating that "[m]arginal employment shall not be considered substantially gainful employment," and that "marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person"); M21-1, pt. IV, subpt. ii., ch 2., § F.3.b ("When determining entitlement of self-employed individuals to increased compensation based on [individual unemployability], consider the relationship between the frequency and the type of service performed by the Veteran for his/her business and the Veteran's net and gross earnings for the past 12 months.").
On review of the record, the Veteran submitted evidence showing his net income in 2008 and 2009 was below the poverty threshold for one person under the age of 65, as a result of operating his limited law practice.  The Board finds this evidence probative.  The Board finds upon these facts that the Veteran engaged in marginal employment.  See 38 C.F.R. § 4.16 (a) ("Marginal employment may also be held to exist, on a facts found basis . . . when earned annual income exceeds the poverty threshold.").  Accordingly, the Veteran was not substantially, gainfully employed for the period from July 1, 2007 to September 15, 2009.  Entitlement to TDIU from July 1, 2007 to September 15, 2009, is warranted.  


ORDER

Entitlement to TDIU for the period from July 1, 2007 to September 15, 2009 is granted. 



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


